DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 04/27/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Response to Amendment
This action is in response to the amendment of 11/16/2021 from which Claims 17, 19-20, 24-25, 29-30 and 32-34 are pending of which Claims 17, 33 and 34 are amended.  Claims 1-16, 18, 21-23, 26-28 and 31 are cancelled.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 04/27/2022.   
Claim Rejections - 35 USC § 112(a)
Claims 17, 19-20, 24-25, 29-30 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 17, 19-20, 24-25, 29-30 and 32, Claim 17 has a first recitation of “. . . wherein the base layer includes a composition material of generally titanium, aluminum or copper . . .”  This recitation lacks description in the specification of including a composition material.  The specification describes at page 10, lines 20-25 and page 13, line 15 in steps S340 and S440, a base layer is applied, and at page 18, line 10-15 that the particular compositions used for the base layers, reactive layers, and protective topcoat are for illustrative purposes only. Other compositions for any of the base layers, reactive layers, and protective topcoat are contemplated by embodiments described herein. A multiple composition base layer and/or a multiple composition reactive layer can be applied using a magnetron sputtering apparatus having multiple target sources, such as the magnetron 15 sputtering apparatus illustrated in Fig. 2.   In one embodiment, the base layer includes a titanium layer or an aluminum layer.  However, the base layer can include other components, such as silver, nickel, and steel in which the base layer is a soft metal layer that adheres the substrate to a subsequent sputtered coating.  This is not a description of a soft metal layer which includes composition material of titanium rather the description is of a base layer that includes a titanium layer or aluminum layer (bolding italics and underlining added for emphasis).  There is no description of any “composition material of generally”.  In accordance with MPEP § 2164.04  I Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘base layer is a soft metal layer which includes a composition material of titanium’ in the application as filed."  
A second recitation of Claim 17 is “. . . where the number of sputtered targets includes at least one of a titanium or aluminum or copper material . . .”  The specification as filed from the U.S. Patent Application publication of 2018/0245197 describes at ¶s 0048-0050 and as in the specification as filed at p.15, LL13-15; p.2, L19; p.3, L9; p.4, LL3-5; p.7, L3-10; p.10, LL21-23; p.15, Ll5; p.28, L14; and Figs. 1B, 4, 5 and 9, and magnetron sputtering for the sputtered material from the first target material and the second target material chemically reacting with a reactive gas for a chemically-reacted composition that adheres to the part.  Also the specification as originally filed describes at page 3 from line 25 to page 4, line 10 (17) a treated and coated part, including a substrate having a glow-discharged surface; a base layer adhered to the substrate, wherein the base layer is a soft metal layer; a sputtered coating adhered to the base layer, wherein the sputtered coating is a chemically reactive non-stoichiometric ceramic metallic coating; and a protective coating adhered to the sputtered coating, wherein a resulting color of the treated and coated part varies with one or more of a composition of the base layer, a composition of one or more sputtering targets of the chemically-reactive non-stoichiometric ceramic metallic coating, or a composition of a sputtering reactive gas.  (18) The treated and coated part of (17), wherein the resulting color of the treated and coated part has no color dyes present.  19) The treated and coated part of either (17) or (18), wherein the substrate includes one of an automotive reflector, an automotive bezel, or an automotive trim piece.  
These descriptions are not of the afore-stated genus of number of sputtered targets includes at least one of a titanium or aluminum or copper material.  Rather these descriptions are of a first target material of titanium and a second target material of aluminum where other materials can be used in embodiments described herein such as for the first target material can be copper and the second target material can be aluminum.  This is not a description of at least one titanium material or aluminum material or copper material for the target but of a target material of titanium, aluminum or copper.  (Bolding, italics and underlining added for emphasis)
A third recitation of “. . . Step 4 controlling a number of process parameters of the magnetron sputtering apparatus, which are configured to result in providing a resultant composition of the automotive trim piece from a chemical reaction between reactants of said number of sputtered targets and reactants of the sputtering reactive gas . . .”  The application as filed describes at the paragraph bridging pages 19-20  Parameters for the base layer composition, power level, and processing time are discussed herein. The reactive layer composition, power level, and processing time are also discussed herein.  The table in Fig. 4 illustrates other parameters that also have an effect on the resulting color.  In a first relationship, the argon concentration determines how much of the metal composition is deposited onto the substrate, which has a direct impact on the resulting color.  The first relationship applies for both the base layer and the reactive layer. This is not a description of process parameters to provide a resultant composition but rather parameters for the base layer composition, power level, and processing time and for the reactive layer composition, power level and processing time for a resulting color.    
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For the amendment to the claim 17, the afore-mentioned descriptions of the specification of ¶s 0048-0050 or ¶s 0051-0052, 0088, 0090-0091 or 0102-0105 and pages 3-4 and 17 of the specification as filed, indicated by Applicants for support do not describe material composition of the sputtered coating or any resultant product from reactants of sputtered material so that an ordinary artisans skilled in the art at the time the application was filed would have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed or could predict the operability in the invention of any species for a coating of material composition of the sputtered coating not a target or any reactants other than for a treated and coated colored part an automotive trim piece from control of process parameters of magnetron sputtering of a number of targets.  
Claim 33 recites “. . . wherein the base layer includes an alternate composition material that is distinguished from the composition material that includes other silver, nickel or steel compositions.”    The description in the specification as filed at page 10, lines 21-24, and is a base layer is applied. In one embodiment, the base layer includes a titanium layer or an aluminum layer.  Also from the paragraph bridging pages 17-18 the table of Fig. 5 illustrates a base layer applied to a substrate, such as base layer 530 applied to substrate 510 in Fig. 4. In Fig. 5, the base layer can be copper, aluminum, titanium, a combined copper/aluminum layer, or no base layer.  However, the base layer can include other components, such as silver, nickel, and steel in which the base layer is a soft metal layer that adheres the substrate to a subsequent sputtered coating.  This description is not of any material as an alternate to titanium other than aluminum but rather that silver, nickel and steel not a steel composition can be included.  As noted above according to MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation.     
Regarding Claim 34 a first recitation is “. . . a base layer adhered to the plastic substrate, wherein the base layer is a soft metal layer which is a composition of generally titanium, aluminum or copper . . .”  A second recitation is “. . . where the number of sputtered targets includes at least one of a titanium or aluminum or copper material . . .”  A third recitation is “. . . the treated and coated part yields a predetermined color and metallic appearance of the magnetron sputtered coating deposited onto the automotive trim piece that is absent of colorant dyes . . .”  The second and third recitations fail to comply with the written description requirement under 35 U.S.C. 112(a) for the same above-indicated reasons as for the same recitations in Claim 17.  The first recitation of “generally titanium, aluminum, or copper” is not described in the application as filed because the word “substantial” or any variation thereof with a description of its meaning regarding the effect on an amount of titanium, aluminum or copper is absent.  In accordance with MPEP § 2164.04  I Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘ceramic metal coating.  
Claim Rejections - 35 USC § 112(b)
Claims 17, 19-20, 24-25, 29-30 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 17, 19-20, 24-25, 29-30, and 32, claim 17 and 34 have several recitation which lack clarity and are indefinite.  
First, Claims 17 and 34 recite “A treated and coated part of an automotive trim piece, comprising:  a plastic substrate . . . a base layer . . . a magnetron sputtered coating . . . and . . . Said (sic needs to be ‘said”) treated and coated part of the automotive trim piece is produced by a process of: . . . presenting an uncoated part of the automotive trim piece for treatment and coating; Step 2 placing the uncoated part . . ”  This recitation is unclear, confusing and indefinite whether the uncoating part for magnetron sputter coating has a base layer which appears to be a layer or coating of titanium, aluminum or copper.  
Further Claims 17 and 34 recites “base layer . . . a composition . . . of generally titanium, aluminum or copper . . .”The term “generally” is a relative term which renders the claim indefinite.  The term “generally ” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Third, both Claims 17 and 34 recite “where the number of sputtered targets includes at least one of a titanium or aluminum or copper material."  The lack of clarity arises from whether the at least one is a titanium material or aluminum material or copper material or where the material is just for copper.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011 ). Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. At 1281. See MPEP 2173.05(h).  
Fourth both Claims 17 and 34 recite “presenting an uncoated part of the automotive trim piece for treatment and coating . . . operating the magnetron sputtering apparatus in a process that is configured to produce the treated and coated part based on a composition of said base layer, a composition of said chemically-reactive, non-stoichiometric, ceramic metal coating of a number of sputtered targets and a composition of a sputtering reactive gas . . .”  This recitation is unclear and indefinite whether the magnetron sputtering apparatus is operated to configure production of a treated and coated part based in addition to glow discharge treatment and the formation of a base layer and a magnetron sputtered coating layer or if the magnetron sputtered coating layer includes base layer titanium and the magnetron sputtering also performs glow discharge simultaneously with magnetron sputtering, and whether the base layer is also a magnetron sputtered coating?    
Fifth both Claims 17 and 34 recite “. . . controlling a number of process parameters of the magnetron sputtering apparatus, which are configured to provide a resultant composition of the automotive trim piece from a chemical reaction between reactants of said number of sputtered targets and reactants of the sputtering reactive gas . . . the treated and coated part of the automotive trim piece yields a predetermined color and metallic appearance of the magnetron sputtered coating deposited onto the automotive trim piece . . .”  This recitation is unclear and indefinite whether controlling a number of process parameters of the magnetron sputtering apparatus configured to result in a resultant composition of the automotive trim piece is the same or different to yields of a predetermine color and metallic appearance?  
Sixth both Claims 17 and 34 recite “. . . placing the uncoated part of the automotive trim piece in a vacuum chamber of the magnetron sputtering . . . operating the magnetron sputtering apparatus in a process that is configured to produce the treated and coated part of an automotive trim piece based on a composition of said base layer, a composition of said chemically-reactive, non-stoichiometric, ceramic metal coating of a number of sputtered targets and a composition of a sputtering reactive gas . . .”  This recitation is unclear and indefinite whether the uncoated part placed in the vacuum chamber is the glow-discharged treated plastic substrate or such plastic substrate with a base layer adhered, or whether the configuring to produce the treated and coated part in the magnetron sputtering apparatus is for producing a base layer and magnetron sputtered coating adhered to the based layer.  Also unclear if the base layer and the magnetron sputtering coating are both magnetron sputtered coatings or layers.   
Claim 29 recites “the soft metal layer”, which lacks antecedent basis because neither Claim 29 nor Claim 17 from which Claim 29 depends has “a soft metal layer”. 
Claim 33 recites “wherein the base layer includes an alternate composition material that is distinguished from the composition material that includes other, silver, nickel or steel composition” which is vague, unclear and indefinite how the base layer has the alternate as a replacement for the titanium.  
Claim Rejections - 35 USC § 103
Claims 17, 19, 24, 29-30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0185518, Kawakami et al (hereinafter “Kawakami”) evidenced by and in view of U.S. 20070202344, Schettler et al. ( hereinafter “Schettler”) and evidenced by U.S. 2006/0070877, Tilsch et al. (hereinafter “Tilsch”) in view of relevant disclosure of Gang, T. master thesis further in view of U.S. 5,231,306, Meikle et al. hereinafter “Meikle” evidenced by U.S. 2012/0121349, Mihic et al. (hereinafter “Mihic”) and further in view of U.S. 6,013,320, Imhof et al. (hereinafter “Imhof”) evidenced by U.S. 2020/0056256, Takajo et al (hereinafter Takajo”).    
GANG, T. master thesis entitled “Preparation of TiAlN Thin Films by Mid-Frequency Unbalanced Magnetron Sputtering and Study of Their Properties”, China Excellent Master's Thesis Full-text Database, Engineering Technology I, February 15, 2015, pages B020-502 was submitted in the Chinese language by Applicants in the Information Disclosure Statement filed 04/30/2020.  Also provided by Applicant was and English language machine translation of a Chinese Patent Office Action issued October 9, 2019 in Chinese Application No. 201810156140.6 with English Translation, citing references AO-AP and AX therein 17.  Applicants referred to this English translation of the office action for a description of the relevance of the Gang Chinese thesis.  That English description of relevance is hereinafter referred to as “Gang”.  
Regarding Claims 17, 19, 24, 29-30, 32 and 34, Kawakami discloses in the entire document and particularly in the abstract and at ¶s 0004, 0009-0011-0029, 0047-0048, 0053-0056, 0086-0093 and claims 1 and 13-14 and Fig. 1 an ornamental or decorative article like a radio controlled timepiece having a display unit being configured to display time having a dial {i.e. treated and coated part} having, a substrate being made of a plastic material such as polycarbonate {i.e. plastic substrate} (For Claim 24), a first film being provided adjacent to said substrate by formation on at least a portion of the surface of the plastic substrate, said first film containing at least one substance selected from the group consisting of Cr, Ti, {i.e. an titanium base layer adhered to substrate from presenting an uncoated pat for treatment and coating as in pending Claim 1} compounds of Cr, and compounds of Ti by sputtering for excellent adhesion to the plastic substrate, and a second film being provided adjacent to a first surface of said first film, said first surface being on a side of said first film opposite a second surface of said first film, said second surface being arranged to face said substrate, said second film being made of a material containing at least one metal selected from the group consisting of Ag and Al formed by preferably sputtering on at least a portion of the surface of the first film {i.e. sputtered coating including aluminum for pending Claim 34}.  
From ¶s 0018-0019 a decorative article is an article wherein preferably a topcoat layer made chiefly of a resin material such as a urethane resin and/or acrylic resin is over the second film.  By providing such a topcoat, the aesthetic appearance of the decorative article, for example, can be improved even further.  Furthermore, degradation and denaturation of the second film due to the effects of the external environment can be prevented more reliably and the decorative article can be provided with particularly excellent durability.  By making the topcoat out of such a resin, a topcoat having particularly excellent adhesion can be achieved {i.e. protective coating for the treated and coated part for Claims 17, 30 and 34}.  
From ¶s 0047-0048 the substrate can be polycarbonate or polyester or polyamide or a combination of two or more.  From ¶s 0053-0054, the decorative article 1 such as the radio controlled timepiece has a second film 4 made of a material containing at least one metal selected from the group made of Ag and Al and the decorative article 1 has an excellent aesthetic appearance (aesthetic beauty) as a result of having such a second film. The idea of a decorative article having a plastic substrate provided with a coating film made of a metal material has been in existence for some time.  However, among metal materials, Ag and Al have particularly poor affinity with respect to plastic materials and have extremely poor adhesion with respect to plastic materials.  Thus, it is difficult to form a film made of Ag or Al directly onto the surface of a substrate made of a plastic material and, even if one succeeds in forming such a film, the film will easily separate and peel off the substrate and the decorative article will have markedly inferior durability.  From ¶s 0004 and 0054 by providing a film (first film) made of a material containing at least one substance selected from the group made of Cr, Ti, {titanium} compounds of Cr, and compounds of Ti between a substrate made chiefly of a plastic material and a film (second film) made of a material containing at least one metal selected from the group made of Ag and Al, a decorative article having an excellent aesthetic appearance (aesthetic beauty) {reading on metallic appearance of pending Claims 17 and 34} and markedly improved durability due to improved adhesion between the substrate and the film (second film) can be realized {i.e. titanium adhered to plastic substrate for adhesion and allowing for improved durability}.  Reading on pending Claims 17 and 34 for presenting an uncoated substrate, i.e. automotive trim piece, for treatment and coating with a first titanium sputtered coating having thereover a second sputtered coating of Ag or Al.  From ¶ 0091 sputtering as dry plating forming method for the second aluminum containing film a homogeneous second film 4 having uniform thickness and excellent adhesion to the first film 3 can be formed in a reliable manner.  As a result, the decorative article 1 ultimately obtained has an excellent aesthetic appearance and excellent durability.  Schettler evidences that ¶s 0034, 0037 and 0049-0050 that for polycarbonate substrate an intermediate layer “Ia” of titanium metal deposited by magnetron sputtering improving the adherence between the polycarbonate and a silicon-oxide layer such as from HMDSO.  
From ¶ 0088 the dry plating method, sputtering, of the first film can be formed in a simple and reliable manner by using the metal that will form the first film 3 or metal corresponding to the metal compound that will form the first film 3 as a target and executing the film formation in an atmosphere containing a gas corresponding to the constituent material or materials of the first film 3. For example, if the first film 3 is to be made of a metal (including alloys), favorable results can be obtained by using argon gas or other inert gas as the gas forming the processing atmosphere.  The thickness of first film 3 is from 0.01 to 0.3 µm (10 to 300 nm.) {see ¶ 0056}.  This range overlaps the range of thickness {of Claim 29} of 20-100 nm.  
From ¶ 0093 a dry plating method such as preferably sputtering is used for the second film 4, the second film can be formed in a simple and reliable manner by using the metal that will form the second film 4 as a target and executing the film formation in an atmosphere containing argon gas or another inert gas.  The position of the Office is that given from the above the metal for the second coat that is sputtered is Al, aluminum, the metal target would have aluminum.  Also nitrogen or acetylene can be used as a gas for sputtering from ¶ 0088 {for Claim 32}.  By using a dry plating method (vapor phase film forming method) to form the second film 4, a homogeneous second film 4 having uniform thickness and excellent adhesion to the first film 3 can be formed in a reliable manner.  As a result, the decorative article 1 ultimately obtained has an excellent aesthetic appearance and excellent durability.  
From ¶ 0088 for a film made of metal oxide favorable results can be obtained using a gas containing oxygen as the gas forming the processing atmosphere, and likewise, favorable results can be obtained using a gas containing nitrogen as the gas forming the processing atmosphere and favorable results can be obtained using a gas containing acetylene or other hydrocarbon as the gas forming the processing atmosphere.  Tilsch evidences at ¶ 0064 that deposition of oxides or other compounds, such materials are preferably produced in reactive sputter mode where a metallic target is sputtered and oxygen, nitrogen, or another reactive gas is added to the process. The sputtered material and the activated oxygen species arrive simultaneously at the substrate. The optimum flow, of oxygen for example, for the optimum oxygen partial pressure needs to be found. If the oxygen flow is too low, the films are not stoichiometric and have high absorption losses.  If it is too high, the target surface becomes more oxidized than necessary preventing operation at the highest possible deposition rate. The sputter rate for a metallic target can be ten times higher than that of a fully oxidized target.  Therefore the sputtering with oxygen, nitrogen or acetylene in Kawakami is a reactive sputtering for metal oxide when oxygen is used.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Kawakami does not expressly disclose that the substrate is an automotive trim piece or that the sputter coating of titanium for a first film is magnetron sputtering.  
Schettler directed to a part as is Kawakami with a decorative metal finish or appearance as disclosed in the abstract and ¶s 0032-0034, 0037, 0049-0050 and 0130 of a multilayer structure which is especially suitable for the anti-scratch sealing and decorative metallic finishing of topographically defined polymer surfaces, and to vacuum methods for building up the series of layers.  The substrate of polycarbonate can have an intermediate layer for improvement of the adherence between the polycarbonate and an overlying oxide layer like silicon-oxide layer such as from HMDSO where the intermediate layer Ia or IIa can be a metal layer such as titanium or chromium, which is used in the multilayer structure with a hard material multilayer for abrasion resistance as a protective hard material layer.  From ¶ 0050 intermediate layer IIa is 1000 nm, and preferably is a metal layer composed of Al, Cu, Co, Fe, Ni, Ti, Hf, V, Nb, Ta, Cr, Mo, W, or a mixture thereof, or is a layer based on titanium (TiO2, TIC, TiN, TiON, TiCN) {reading on operating magnetron sputtering for a metallic appearance from the composition of said base i.e. first sputtered layer of titanium for pending Claims 17 and 34}.  Particularly suitable is a metal layer, preferably a titanium layer, which is produced with the stuttering technique, for example by means of DC magnetron sputtering.  From ¶ 0130 for the multilayer structure, it is also possible to deposit coatings onto formed substrates of a polymer material, for example door entrance edges, emblems, decorative parts, operating elements and coverings in the automotive sector {i.e. automotive trim piece for Claims 17, 19, and 34}.      
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G or 2143 I G as of the effective filing date of the pending application to have from Kawakami a decorative article with a plastic substrate with a first sputtered film of titanium metal and a second sputtered film of aluminum for decoration with a topcoat for improved adhesion and durability as afore-described, where from Schettler the treated and coated polycarbonate with a sputtered titanium metallic layer of Kawakami is a magnetron sputtered titanium film shown by Schettler as suitable for polycarbonate substrates and where the decorative article is decorative parts, and operating elements and coverings, i.e. trim pieces, in the automotive sector motivated to have a multilayered polycarbonate part with adhesion of a hard coat and top coat with good durability for the treated coated part of Claims 17, 19, 24, 29-30, 32 and 34  Furthermore the combination of Schettler with Kawakami has a reasonable expectation of success to one of ordinary skill in the art because both are directed to titanium metal finishes on polycarbonate substrates with decorative metal finishes.
However Kawakami does not expressly disclose that the second film 4 from aluminum and titanium targets 0093 has any predetermined color.  
Gang discloses a method for preparing TiAlN thin films by Mid-Frequency Unbalanced Magnetron Sputtering, and specifically discloses the following technical contents (see Preparation of 2.5 TiAIN thin films, color analysis of 4.4 TiAIN thin films): Safety check of equipment, start circulating water power supply and each water circuit switch -. start control power supply, mechanical pump, front valve, diffusion pump, Roots pump -. preheat diffusion pump for 60 minutes, close the pre-valve, open the pre-valve to draw down the vacuum to 2-3 Pa -. close the pre-valve, open the pre-valve, open the high-valve (filled with Ar, n2) Vacuum 30 min, vacuum 10-3 Pa -. heat heater 60 min, temperature 300 ° C -. preheat filament 30 min, tum on auxiliary anode and ionization source power supply (main arc current modulation 230A) -. 60 min, turn on DC superposition pulse bias power supply, clean sample with Ar ion, turn on magnetron sputtering target power supply to prepare thin film -. turn off target power supply, bias power supply, ionization source, heating system -. cool 120 min -. exit furnace. TiN and TiAlN thin films {reading on sputtering process parameters of pending Claims 17 and 34} were deposited on YG6 cemented carbide by medium frequency unbalanced magnetron multifunction plating equipment.  Prior to plating, ion bombardment is required to remove some of the oxide layer from the surface of the substrate sample.  The main process steps are as follows: (1) glow cleaning, (2) bombardment with empty target ions, (3) deposition of TiN interlayer, (4) preparation of TiAlN thin films:  When TiAlN thin films are prepared, 1.51 x 10-1 Pa of high purity Ar gas is introduced as working gas, and the partial pressure of N2 gas varies from 0.3 x 10-1 Pa to 0.9 x 10-1 Pa; the Ti target current is 24A and the Al target current varies from 8A to 20A (i.e. reading on aluminum target and titanium target}. Takajo evidences at ¶ 0061 and 0079 that TiAlN is a ceramic coating containing metal i.e. Ti and Al.  The position of the office is that the TiAlN thin films are ceramic metal.  
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  
The color of the film is strongly related to the process parameters of deposition preparation, and the color of the film layer includes color and gloss, as shown in the table below.  The color of the films is mainly influenced by Al content and N 2 partial pressure.  The gloss depends on bias voltage and deposition time.  It can be seen that the difference between the solution as claimed in claim and comparative document 1 is that claim 1 defines sputtering a first target at a first power level and sputtering a second target at a second power level alternately or simultaneously by means of said plasma. It was thus determined how the technical problem actually solved by the invention was how the coating was prepared by sputtering.  A process for obtaining different color films by adjusting process parameters by dual-target sputtering has been disclosed in Gang which is a means customary in the art for dual-target alternating sputtering or simultaneous sputtering.  Gang discloses that the Ti target current is 24A and the Al target current varies between 8A and 20A during deposition preparation.  Gang further discloses that the color of the film is mainly affected by the Al content and the partial pressure of N2 in the film layer, and that the gloss is mainly related to the magnitude of the bias voltage and the deposition time.  Gang discloses several major steps in the film preparation process as follows: (1) glow cleaning, (2) empty target ion bombardment, (3) deposition of a TiN interlayer, and (4) preparation of a TiAIN film. The selection of a particular component is specifically determined according to the actual needs. The color of the film is strongly related to the process parameters of deposition preparation, and the color of the film layer includes color and gloss, as shown in the table below. The color of the films is mainly influenced by Al content and N 2 partial pressure. The gloss depends on bias voltage and deposition time.  Gang has disclosed that the color of the film is mainly affected by the Al content and the partial pressure of N2 in the film layer, and that the gloss is mainly related to the magnitude of the bias voltage and the deposition time.  At item 7 Gang discloses a method for preparing TiAlN thin films by Mid-Frequency Unbalanced Magnetron Sputtering, in this experiment, TiN and TiAlN thin films were deposited on YG6 cemented carbide by medium frequency unbalanced magnetron multi-function plating equipment. (See 2. 5 TiAlN thin film preparation and 4. 4TiAlN thin film color analysis). The TiN and TiAlN thin films were deposited on YG6 cemented carbide substrate by medium frequency unbalanced magnetron multifunction plating equipment. Prior to plating, ion bombardment is required to remove some of the oxide layer from the surface of the substrate sample. The main process steps are as follows: ( 1) glow cleaning, (2) bombardment with empty target ions, (3) deposition of TiN interlayer, (4) preparation of TiAlN thin films: When TiAlN thin films are prepared, 1.51 x 10-1 Pa of high purity Ar gas is introduced as working gas, and the partial pressure of N2 gas varies from 0.3 x 10-1 Pa to 0.9 x 10-1 Pa; the Ti target {reading on one target} current is 24A and the Al target {reading on a second target} current varies from 8A to 20A {reading on operating magnetron sputtering apparatus in a process configured to produce the treated and coated part based on a composition of chemically reactive unbalanced or non-stoichiometric ceramic metal coating from a number of targets and reactive gas, N2, and controlling a number of process parameters of the magnetron sputtering apparatus for a resultant composition of an automotive trim piece as in Kawakami modified by Schettler}.  
Given that the TiAlN unbalanced magnetron sputtering of TiAlN film on a TiN interlayer for color this purpose is the same as that for the second layer containing Al of Kawakami on a titanium layer for a decorative purpose.  Therefore in accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the TiAlN magnetron sputtered film for color of Gang is or is with the Al second layer of Kawakami for the same purpose as a sputtered film of Al with Titanium and nitrogen from Gang for decorative purposes of color.   
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G or 2143 I G as of the effective filing date of the pending application to have from Kawakami as modified by Schettler a plastic substrate with a first magnetron sputtered film of titanium metal and a second film of aluminum for decoration with a topcoat for improved adhesion and durability on an automotive trim piece like covering, as afore-described, where from Gang an unbalanced magnetron sputtered TiAlN film ceramic film containing metal as composition of the automotive trim piece from a chemical reaction between reactants of titanium and aluminum from two targets and reactant gas N2 in magnetron sputtering where the aluminum and titanium from targets and N2 gas of Gang are or are with the second layer of Al of Kawakami providing decoration of color with a reasonable expectation of success to provide decoration as color from the afore-disclosures of Gang motivated to have a magnetron sputtered layer on a titanium layer for color as for the treated and coated part of Claims 17, 19, 24, 29-30, 32 and 34. 
However to any extent that Kawakami as modified does not expressly disclose that unbalanced magnetron sputtering to yield a TiAlN layer is non-stoichiometric or ceramic, Meikle is cited.  
Meikle discloses from the abstract and Col. 8, lines 8-16 a barrier material for use in preventing interdiffusion of silicon and aluminum at silicon/aluminum interfaces comprises a layer of titanium, aluminum, and nitrogen between about 100 and 1000 angstroms thick.  Adjusting stoichiometry of TiAlN {i.e. non-stoichiometric TiAlN} sputter barrier layer modifies the properties of the barrier so, other sputtering parameters may be used.  Also other fabrication processes altogether may be employed.  Also the various parts described may be made with a wide variety of dimensions and materials.  Additional materials may be added to the alloy.  Mihic evidences at ¶ 0061 that TiAlN layer is ceramic.  
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G or 2143 I G as of the effective filing date of the pending application to have from Kawakami as modified a plastic substrate with a first magnetron sputtered film of titanium metal and a second film of aluminum for decoration with a topcoat for improved adhesion and durability on an automotive trim piece like covering, where an unbalanced magnetron sputtered TiAlN film from a chemical reaction between reactants from two sputtered targets and reactant sputtered N2 gas are or are with the second layer of Al of Kawakami providing decoration of color with metal appearance, as afore-described, where from Meikle the TiAlN is non-stoichiometrically adjusted as a TiAlN ceramic with a reasonable expectation of success because the magnetron sputtering of Kawakami in view of Schettler further in view of Gang is unbalanced and the stoichiometric adjustments in sputtering from Meikle modifies properties motivated to have a range of sputtering properties and fabrication processes for a sputtered layer as for Claims as for the treated and coated part of Claims 17, 19, 24, 29-30, 32 and 34.
However Kawakami does not expressly disclose that the plastic substrate has a glow-discharge surface as a treatment for the treated and coated part.   
Imhof discloses in the abstract and at Col. 1, lines 25-50, a continuous process for metallizing where the synthetic substrate such as polyolefins, polyamides, polyesters, polyphenylene sulfides, or other polymers is conditioned by roughening as the result of glow discharge.  
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G or 2143 I G as of the effective filing date of the pending application to have from Kawakami as modified a plastic substrate with a first magnetron sputtered film of titanium metal and a second film of aluminum for decoration with a topcoat for improved adhesion and durability on an automotive trim piece like covering, where an unbalanced magnetron sputtered TiAlN film from a chemical reaction between reactants from two sputtered targets and reactant sputtered N2 gas are or are with the second layer of Al of Kawakami providing decoration of color with metal appearance, where from Meikle the TiAlN is non-stoichiometric and ceramic, as afore-described, where from Imhof the plastic polymer is glow-discharge with a reasonable expectation of success from Imhof and motivated to condition the synthetic substrate for metallizing as for the treated and coated part of Claims 17, 19, 24, 29-30, 32 and 34.  
Claims 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami evidenced by and in view of Schettler and evidenced by Tilsch further in view of Gang and further in view of Meikle evidenced by Mihic and further in view of Imhof and further in view of U.S. 6,561,679, Erion et al. (hereinafter “Erion”).  
Regarding Claims 19-20 and 25, Kawakami in view of Schettler further in view of Gang and further in view of Meikle and further in view of Imhof is applied as to Claim 17, however Kawakami as modified does not expressly disclose a substrate that is an automotive lamp bezel or wherein the protective coating includes one of hexamethyldisiloxane (HMDSO) or tetramethyldisiloxane (TMDSO) for Claim 25.  
Erion directed to a part with a decorative coating such as a reflector or bezel of an automotive light {reading on Claims 19-20}.  From Col 1, lines37-59, for an improved more even coating in an automobile light providing a range of colors or tints, a decorative coating is on the reflector and a bezel connected to the reflector.  The decorative coating is applied to one or both of the reflector or the bezel.  The decorative coating includes a decorative layer that is a magnetron sputtered decorative layer.  From Col. 2, line 8 to Col. 3, line 18, for the sputter vapor deposition process like magnetron sputtering the target material can be copper and aluminum, although the target material may be made of other suitable elements, such as titanium and chromium.  The substrate is preferably a steel, titanium, tungsten carbide, aluminum, copper, or chromed metal, although the substrate can be a metallic compound, a plastic compound like polycarbonate or any other suitable material.  The substrate 35 is preferably a rigid material that can provide structural integrity to one or more components of the automobile light 10, such as the reflector 13 and the bezel 31. The vapor is preferably a suitable argon gas but may be an inert gas such as helium, neon, krypton, or xenon.  From Col. 3 line 65 to Col. 4, line 7, the topcoat 50 is applied to the decorative layer 45. More than one layer of topcoat 50 may be applied to the decorative layer 45.  Should a portion of the substrate 35, or the base coat 40 be uncovered by the decorative layer 45, the topcoat 50 is applied directly to the substrate 35, or the base coat 40.  In a preferred embodiment, the topcoat 50 is hexamethydisiloxane, or a similar compound. The topcoat 50 serves to protect the decorative layer 45 from environmental decomposition from chemicals such as sodium chloride.  It should be noted that, when the decorative layer 45 is a copper-aluminum layer, the layer of hexamethydisiloxane to be applied is preferably about twice as thick as the layer of hexamethydisiloxane that would be needed if the decorative layer was aluminum {reading on Claim 25}.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the top coat of Kawakami as a urethane or acrylic over a metal containing layer has the same purpose of environmental protection like oxidation protection as for Erion’s protective topcoat adhered to the deposited metal layer which is HMDSO, so the HMDSO can be substituted for or used with the acrylic and urethane top layer of Kawakami as modified as the protective overcoating layer adhered to the deposited metal layer as in Frazier. 
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G or 2143 I G as of the effective filing date of the pending application to have from Kawakami as modified a plastic substrate with a first magnetron sputtered film of titanium metal and a second film of aluminum for decoration with a topcoat for improved adhesion and durability on an automotive trim piece like covering, where an unbalanced magnetron sputtered TiAlN film as resultant product or sputtered material is or is with the second layer of Al of Kawakami providing decoration of color, where the TiAlN is non-stoichiometric and ceramic, where the plastic polymer of an automotive trim piece is glow-discharged, as afore-described for Claim 17, where from Erion the substrate for a decorative colored layer from Kawakami as modified is a vehicle headlamp bezel with a top layer or environmental layer comprised of HMDSO with a reasonable expectation of success given Erion uses the HMDSO as a topcoat for an inorganic colored decorative layer on plastic like polycarbonate motivated to provide even coating and a range of color or tints and protection from the HMDSO from oxidation for the underlying metal, with aluminum layer to have the treated and coated part of Claims 19-20 and 25.  
Response to Arguments
Applicant’s arguments filed 04/27/2022 have been carefully considered but are not persuasive.   
Applicants argue that the Gang reference which was cited against Applicants Chinese version of the pending patent application cannot be relied upon for authority without actually being authenticated or verifiable as the best evidence as a complete disclosure given that the foreign source is also in a foreign language.  However it would appear that Applicant having prosecuted the application in China would be in a position to obtain a copy of the Gang reference.   
Applicants also argue Gang appears to exclusively address how a general variation of fixed colors and gloss finishes may be produced. NPL Gang does not describe the particulars of Applicant's ascertained metallic appearance colors from Applicant's FIG.5 chart nor the metallic appearance formulations uniquely derived and presented in the subject application.  Also Applicants assert that moreover, Gang does not disclose, teach, suggest nor particularly specify the essential base layer and reactive layer combinations with the introduced reactive gas and control parameters to achieve the resulting Figures pre-determined colors without appearances of cracking or delamination against the plastic substrate.  
In response Applicants arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants have not addressed the rejection actually given on a combination of references including the Gang reference which discloses parameters for controlling color for obtaining a color which therefore would be a pre-determined color.  
Applicant argues that Applicants explicitly set out the criticalities and objectives of addressing the problems of automotive trim piece appearance-longevity in eliminating delamination from the plastic coated parts that flex in service, and of avoiding thickly coated practice conventions that traditionally help prevent delamination. Another disclosed objective is to produce thinly-coated plastic parts that exhibit a metallic look (because conventionally produced parts did not effectively simulate metallic appearances and were limited to producing one color at a time by conventional sputtering processes [ explicitly stated objectives on p.1 lines 4-8; p.17 lines 2-8]) - stated solutions that aren't rendered obvious by the teachings of Gang alone. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the objectives such as appearance-longevity in eliminating delamination from the plastic coated parts that flex in service, and of avoiding thickly coated practice conventions that traditionally help prevent delamination; producing thinly-coated plastic parts that exhibit a metallic look (because conventionally produced parts did not effectively simulate metallic appearances and were limited to producing one color at a time by conventional sputtering processes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues Applicants would argue that neither NPL Gang nor the cited references, either individually or in combination, teach or suggest "a predetermined color of metallic appearance" absent of color dyes-pigments to specifically promote adhesion onto plastic parts and prevent delamination over extended periods of time. Without the particular FIG.5 formulations and provided listed parameters [Specification p.2 LL7-10; p.9 LL23-24; p.12 LLI0-14] from Applicant's written description in light of Applicant's objectives, the particular achieved results would not occur without undue experimentation to support a finding of obviousness.  
In response Applicants have not addressed the teaching of Kawakami in depositing metals for an excellent aesthetic appearance (aesthetic beauty) which for a metal would by an excellent metallic aesthetic appearance.   
Applicants argue that among all the 9 cited references, only Schettler, Tilsch, NPL Gang, Meikle and Erion mention a magnetron sputtering apparatus or even magnetron-based sputter coatings. And from among them (Schettler, Tilsch, NPL Gang, Meikle or Erion) only NPL Gang mentions "controlling a number of process parameters of the magnetron sputtering apparatus" to narrowly yield general "predetermined colors" and regulate gloss finishes deposited onto" parts. None of these references explicitly list the ordered process steps in the manner presented by Applicant's amended claims. 
In response Applicants have not addressed the actual process steps taught by Gang along with the magnetron sputtering steps from the other references as combined with those steps of the Gang reference.    
 Applicants argue that on closer scrutiny of NPL Gang's table and descriptions renders that that NPL Gang's tables only illustrate a general application of a soft metal base layer and Nitrogen-based gas applied to "a plastic" without particularized layers, which result in specific colors as in Applicant's Recipe Fig.5.  For instance, there would be no way to ascertain Applicant's "Rose Gold" "Deep Gold" or "Black with Brass undertone" colors without undue experimentation, exhaustive experimentation or undue hardship. One would need the recipe specifics of the base layer, reactive layers, reactive gas quantity plus the other listed particular control parameters to achieve the particular color results disclosed by Figure5 . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific colors as in Applicant's Recipe Fig.5.  For instance, there would be no way to ascertain Applicant's "Rose Gold" "Deep Gold" or "Black with Brass undertone" colors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787